Citation Nr: 0824973	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-00 251A	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
unauthorized medical care at a private hospital.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to November 
1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision of a Department of 
Veterans Affairs Medical Center (VAMC) that denied payment or 
reimbursement for expenses of medical care at a private 
hospital. 


FINDING OF FACT

In June 2008, VA received a copy of a Florida Certificate of 
Death that showed that the veteran died on November [redacted], 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the appellant died during the pendency of the 
appeal. As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997).  Because of the death of the appellant, the appeal 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 
38 C.F.R. § 20.1106 (2007).




CONTINUED NEXT PAGE
ORDER

The appeal is dismissed.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


